Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 1 of 35



                    EXHIBIT A
                  Created Document
Case 4:21-cv-10054-KMM    with a trial 1-2
                                       version of Syncfusion
                                            Entered on FLSDEssential PDF
                                                             Docket 05/28/2021 Page 2 of 35

                                                                                                          Service of Process
                                                                                                          Transmittal
                                                                                                          05/12/2021
                                                                                                          CT Log Number 539538158
      TO:         Registered Agent Department
                  Business Filings Incorporated (Recipient Account Only)
                  8020 Excelsior Dr Ste 200
                  Madison, WI 53717-1998

      RE:         Process Served in Florida

      FOR:        WestCare Foundation, Inc. (Domestic State: NV)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

      TITLE OF ACTION:                                  VANESSA SANCHEZ, Pltf. vs. WESTCARE FOUNDATION, INC, etc., Dfts.
      DOCUMENT(S) SERVED:                               -
      COURT/AGENCY:                                     None Specified
                                                        Case # 21CA176P
      NATURE OF ACTION:                                 Employee Litigation - Discrimination
      ON WHOM PROCESS WAS SERVED:                       Business Filings Incorporated, Tallahassee, FL
      DATE AND HOUR OF SERVICE:                         By Process Server on 05/12/2021 at 10:09
      JURISDICTION SERVED :                             Florida
      APPEARANCE OR ANSWER DUE:                         None Specified
      ATTORNEY(S) / SENDER(S):                          None Specified
      ACTION ITEMS:                                     CT has retained the current log, Retain Date: 05/12/2021, Expected Purge Date:
                                                        05/17/2021

                                                        Image SOP

                                                        Email Notification, Registered Agent Department ctsop@bizfilings.com

      REGISTERED AGENT ADDRESS:                         Business Filings Incorporated
                                                        3458 Lakeshore Drive
                                                        Tallahassee, FL 32312
                                                        866-203-1500
                                                        DealTeam@wolterskluwer.com
      The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
      relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
      of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
      advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
      therein.




                                                                                                          Page 1 of 1 / SB
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 3 of 35



                                                               Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




 Date:                    Wed, May 12, 2021

 Server Name:             George Thompson




 Entity Served            WESTCARE FOUNDATION, INC.

 Agent Name               F00000007244

 Case Number              21CA176P

 Jurisdiction             FL




                                                      1
FilingCase 4:21-cv-10054-KMM
      0126030217                Document
                    E-Filed 05/03/2021   1-2 Entered
                                       12:34:15 PM on FLSD Docket 05/28/2021 Page 4 of 35
      5 Il • A..1 I   kJ       W., I       &   %.• lJ-11"/ A. I I 41.eVI...   1   1•




                                                                                       IN THE CIRCUIT COURT OF THE
                                                                                       1 6H1 JUDICIAL CIRCUIT IN AND FOR
                                                                                       MONROE COUNTY. FLORIDA

             VANESSA SANCHEZ.                                                          CASE NO.: 2-1-ciN

                           Plaintiff.

             V.

             WESTCARE FOUNDATION. INC..
             a Foreign Not-for-Profit Corporation.

                           Defendant.



                                                                      SUMMONS IN A CIVIL CASE

             TO: WESTCARE FOUNDATION,INC. through its Registered Agent:

                                                                   BUSINESS FILINGS INCORPORATED
                                                                   1 200 SOUTH PINE ISLAND ROAD
                                                                   PLANTATION. FL 33324

             - YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY:

                                                                  PETER M. HOOGERWOERD. ESQ.
                                                                  REMER & GEORGES-PIERRE.
                                                                  44 WEST FLAGLER STREET. SUITE 2200
                                                                  MIAMI. FL 33130

             an answer to the complaint which is herewith served upon you. within 20 days after service of this
             summons upon you. exclusive of the day of service. If you fail to do so.judgment by default will
             be taken against you for the relief demanded in the complaint. You must also file your answer with
             the Clerk of this Cow within a reasonable period of time after service.
                                           couRT

                                   0 :
                                         • .;t1 •     :6:                                  5- 3 20
             CLERK                4t.
                                                                                       DATE
                                  0•
                                  S


                           E                4.
                                       A-41,
FilingCase 4:21-cv-10054-KMM
       #125704567               Document
                    E-Filed 04/27/2021   1-2 Entered
                                       03:56:15 PM on FLSD Docket 05/28/2021 Page 5 of 35



                                                                IN THE CIRCUIT COURT OF THE
                                                                161-1-1 JUDICIAL CIRCUIT IN AND FOR
                                                                MONROE COUNTY,FLORIDA

        VANESSA SANCHEZ,                                        CASE NO.:

                  Plaintiff,

        V.

        WESTCARE FOUNDATION,INC.,
        a Foreign Not-for-Profit Corporation,

                  Defendant.


                                                      COMPLAINT

                  Plaintiff; VANESSA SANCHEZ ("Plaintiff"), by and through the undersigned counsel,

        hereby sue Defendant, WESTCARE FOUNDATION, INC. ("Defendant"), a Foreign Not-for-

        Profit Corporation, and in support avers as follows:

                                              GENERAL ALLEGATIONS

        1. This is an action for declaratory and injunctive relief and damages pursuant to the Americans

             with Disabilities Act,42 U.S.C. § 12101, et seq.("ADA");the Florida Civil Rights Act of 1992,

             Florida Statutes, § 760, et seq.("FCRA"); Pregnancy Discrimination Act, as incorporated into

             Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e(k)("PDA"); and Title VII of the

             Civil Rights Act of 1964, as amended,42 U.S.C. § 2000e, et seq.("Title VII")to redress injuries

             resulting from Defendant's unlawful, sexual and disability-based discriminatory treatment of

             Plaintiff and retaliation against Plaintiff.

        2. Plaintiff was at all times relevant to this action, and continues to be, a resident of Monroe

             County, Florida.




                                                            1
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 6 of 35



   3. Defendant has a place of business in Monroe County, Florida — where Plaintiff worked for

      Defendant.

   4. Venue is proper in Monroe County, Florida because all ofthe actions that form the basis ofthis

      Complaint occurred within Monroe County, Florida and damages are due in Monroe County,

     Florida.

   5. Plaintiff is within a class of individuals protected by the ADA due to her physical impairments

      stemming from Plaintiff suffering from epileptic seizures.

   6. Plaintiff alleges causes of action for violations of the ADA as a result of Defendant's adverse

      treatment, including but not limited to, denial of proper promotion opportunities.

   7. Defendant was a "person" and/or an "employer" pursuant to Title VII and the FCRA since it

      employs fifteen(15) or more employees for the applicable statutory period; and it is subject to.

      the employment discrimination provisions of the applicable statute.

   8. At all times material hereto, Plaintiff was an "employee" within the meaning of Title VII and

      the FCRA.

   9. Plaintiff is a female individual who suffers from epileptic seizures and is a member of a class

      of persons protected from discrimination in her employment under Title VII and the FCRA.

   10. Plaintiff was an employee covered by the FCRA in that she was subjected to negative disparate

      treatment by his employer predicated on her disability stemming from epileptic seizures.

   1 1. Plaintiff alleges causes of action for violations ofthe FCRA as a result of Defendant's adverse

      treatment, including but not limited to, denial of proper promotional opportunities.

   12. Plaintiff previously filed a timely charge of employment discrimination with the Equal

      Employment Opportunity Commission (EEOC), the agency which is responsible for

      investigating claims ofemployment discrimination.
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 7 of 35



   13. All conditions precedent for the filing of this action before this Court have been previously

      met, including the exhaustion of all pertinent administrative procedures and remedies.

   14. Plaintiff has retained the undersigned counsel in order that Plaintiffs rights and interests may

      be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorney's

      fee.



                               FACTS COMMON TO ALL COUNTS

   15. Plaintiff was hired by Defendant as a "Client Advocate" on or about January 2015 at

      Defendant's Key Largo location. Plaintiff's duties included secretarial duties, keeping

      inventory of medicine at the facility, and assisting psychiatrists in their tasks.

   16. On or about July 2018, Plaintiff applied for the position of "Prevention Research Assistant"

     ("PRA position") — a promotion within Defendant's company. Plaintiff believed she was

      qualified for the position due to her certifications as a Medical Assistant and Surgical

      Technician.

   1 7. Plaintiff was pregnant on or about July 2018 and Defendant was aware previously of her

      afflictions with epileptic seizures.

   18. On or about August 2018, Plaintiff was informed by Defendant that she did not receive the

      promotion. Defendant provided no reason to Plaintiff on why Plaintiff was not picked for the

      PRA position.

   19. Plaintiff thought at the time that Defendant's choice for the PRA position was puzzling.

      Defendant hired Julian Luis Costa ("Julian"), who was the son of Plaintiff's supervision —

      Denise Costa ("Denise"). Julian was not only significantly less qualified for the position than

      Plaintiff, Julian was also arrested for drug possession prior to his hiring by Plaintiff.



                                                     3
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 8 of 35



   20. Julian's past history with drugs is especially pertinent to Defendant because Defendant stores

       and administers controlled substances to its psychiatric patients it cares for in their facilities —

       including its facility in Key Largo.

   21. When Plaintiff came back to work from her pregnancy sometime after August 2018, Denise

       questioned Plaintiff about her pregnancy and whether Plaintiff had suffered any seizures while

       pregnant. This line ofquestioning was not initiated by Plaintiffand came as a shock to Plaintiff.

   22. On or about July 9, 2019, Plaintiff was informed by a co-worker — Laura Merrin — that the

      reason Plaintiff was not selected for the PRA position was due to her pregnancy at the time of

      application to the PRA position.

   23. In the almost five (5) years that Plaintiff has been employed by Defendant, Plaintiff has never

      been written-up by the Defendant and has performed her employment duties competently.



                                                 COUNT I
                      Disability Discrimination in Violation of42 U.S.0 §12101
   24. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-23 of this

      complaint as if set out in full herein.

   25. Plaintiff is a member of a protected class under the ADA.

   26. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

      because of Plaintiffs disability and subjected the Plaintiff to disability-based animosity.

   27. Such discrimination was based upon the Plaintiff's disability in that Plaintiff would not have

      been the object of discrimination but for the fact that Plaintiff suffered injuries stemming from

      a scooter accident.

   28. Defendant's conduct complained of herein was willful and in disregard ofPlaintiffs protected

      rights. Defendant and its supervisory personnel were aware that discrimination on the basis of


                                                      4
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 9 of 35



      Plaintiff's disability was unlawful but acted in reckless disregard ofthe law.

   29. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

    • possessed the authority to affect the terms, conditions, and privileges ofPlaintiffs employment

       with the Defendant.

   30. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

      and did so despite the knowledge of said employees engaging in discriminatory actions.

   31. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights, has

      been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

   32. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

      representatives, and the Defendant's failure to make prompt remedial action to prevent

      continued discrimination against the Plaintiff deprived the Plaintiff of statutory rights under

      federal law.

   33. The actions ofthe Defendant and/or its agents were willful, wanton, and intentional, and with

       malice or reckless indifference to the Plaintiffs statutorily protected rights, thus entitling

      Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

      law, to punish the Defendant for its actions and to deter it, and others, from such action in the

      future.

   34. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

      damages as a result of Defendant's discriminatory practices unless and until this Honorable

      Court grants relief

   WHEREFORE,Plaintiff respectfully prays for the following relief against Defendant:

          a. Adjudge and decree that Defendant has violated the ADA, and has done so willfully,

                intentionally, and with reckless disregard for Plaintiffs rights;



                                                      5
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 10 of 35



          b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

              employment practices described herein;

          c. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

              full benefits Plaintiff would have had Plaintiff not been discriminated against by

              Defendant, or in lieu ofreinstatement, award front pay;

          e. Award Plaintiff the costs ofthis action, together with a reasonable attorneys' fees; and

          f Grant Plaintiff such additional relief as the Court, deems just and proper under the

              circumstances.



                                               COUNT II
                          Disability Discrimination in Violation ofthe FM
   35. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-23 above as if

      set out in full herein.

   36. Plaintiff is a member of a protected class under the FCRA.

   37. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

      because of Plaintiff's disability and subjected the Plaintiff to disability-based animosity.

   38. Such discrimination was based upon the Plaintiffs disability in that Plaintiff would not have

      been the object of discrimination but for the fact that Plaintiff suffered from epileptic seizures.

   39. Defendant's conduct complained of herein was willful and in disregard ofPlaintiff's protected

      rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

      Plaintiff's disability was unlawful but acted in reckless disregard ofthe law.


                                                    6
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 11 of 35



   40. At all times material hereto,the employees exhibiting discriminatory conduct towards Plaintiff

       possessed the authority to affect the terms, conditions, and privileges ofPlaintiff's employment

       with the Defendant.

   41. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

       and did so despite the knowledge of said employees engaging in discriminatory actions.

   42. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights, has

       been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

   43. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

       representatives, and the Defendant's failure to make prompt remedial action to prevent

       continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

       federal law.

   44. The actions ofthe Defendant and/or its agents were willful, wanton, and intentional, and with

       malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling

       Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

       law, to punish the Defendant for its actions and to deter it, and others, from such action in the

       future.

   45. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

       damages as a result of Defendant's discriminatory practices unless and until this Honorable

       Court grants relief

    WHEREFORE,Plaintiff respectfully prays fbr the following relief against Defendant:

           a. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

                 intentionally, and with reckless disregard for Plaintiff's rights;

           b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'



                                                       7
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 12 of 35



               adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

               employment practices described herein;

           c. Enter an award against Defendant and award Plaintiff compensatory damages for

               mental anguish, personal suffering, and loss of enjoyment of life;

           d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

               full benefits Plaintiff would have had Plaintiff not been discriminated against by

               Defendant, or in lieu ofreinstatement, award front pay;

           e. Award Plaintiff the costs ofthis action, together with a reasonable attorneys' fees; and

           f. Grant Plaintiff such additional relief as the Court deems just and proper under the

               circumstances.



                                                COUNT III
                            Gender Discrimination in Violation ofthe FCRA
   46. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-23 above as if

       set out in full herein.

   47. Plaintiff is a member of a protected class under the FCRA.

   48. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

       because ofPlaintiffs gender and subjected the Plaintiff to gender-based animosity.

   49. Such discrimination was based upon the Plaintiff's gender in that Plaintiff would not have been

       the object of discrimination but for the fact that Plaintiff is female.

    50. Defendant's conduct complained of herein was willful and in disregard ofPlaintiff's protected

       rights. Defendant was aware that discrimination on the basis of gender was unlawful but acted

       in reckless disregard of the law.

    51. At all times material hereto,the employees exhibiting discriminatory conduct towards Plaintiff


                                                      8
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 13 of 35



       possessed the authority to affect the terms, conditions, and privileges ofPlaintiff's employment

       with the Defendant.

   52. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

       and did so despite the knowledge of said employees engaging in discriminatory actions.

   53. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights, has

       been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

   54. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

       representatives, and the Defendant's failure to make prompt remedial action to prevent

       continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

       federal law.

   55. The actions of the Defendant and/or its agents was willful, wanton, and intentional, and with

       malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling

       Plaintiff to damages in the form of compensatory and punitive damages pursuant to state and

       federal law, to punish the Defendant for its actions and to deter them, and others, from such

       action in the future.

   56. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

       damages as a result of Defendant's discriminatory practices unless and until this Honorable

       Court grants relief.

    WHEREFORE,Plaintiff respectfully prays for the following relief against Defendant:

           a. Adjudge and decree that Defendant has violated the FCRA,and have done so willfully,

               intentionally, and with reckless disregard for Plaintiff's rights;

           b. Enter ajudgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

               adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful



                                                     9
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 14 of 35



               employment practices described herein;

           c. Enter an award against Defendant and award Plaintiff compensatory damages for

               mental anguish, personal suffering, and loss of enjoyment of life;

           d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

               full benefits Plaintiff would have had Plaintiff not been discriminated against by

               Defendant, or in lieu ofreinstatement, award front pay;

           e. Award Plaintiff the costs ofthis action, together with a reasonable attorneys' fees; and

           f Grant Plaintiff such additional relief as the Court deems just and proper under the

               circumstances.



                                                COUNT IV
                     Pregnancy Discrimination in Violation of42 U.S.0 2000e(k)
    57. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-23 above as if

       set out in full herein.

    58. Plaintiff is a member ofa protected class under Title VII.

    59. By the conduct described above, Defendant engaged in unlawful employment practices and

       discriminated against Plaintiff on account of her pregnancy in violation of the Pregnancy

       Discrimination Act and Title VII.

   60. Defendant knew, or should have known, of the discrimination.

   61. As a result of Defendant's unlawful discrimination, Plaintiff has suffered and continues to

       suffer damages.

    WHEREFORE,Plaintiff respectfully prays for the following relief against Defendant:

           a. Adjudge and decree that Defendant has violated the PDA and Title VII, and has done

               so willfully, intentionally, and with reckless disregard for Plaintiff's rights;


                                                     10
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 15 of 35



           b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

               adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

               employment practices described herein;

           c. Enter an award against Defendant and award Plaintiff compensatory damages for

               mental anguish, personal suffering, and loss of enjoyment of life;

           d. Award Plaintiff the costs ofthis action, together with a reasonable attorneys' fees; and

           e. Grant Plaintiff such additional relief as the Court deems just and proper under the

               circumstances.



                                                COUNTY
                        Gender Discrimination in Violation 442 U.S.0 §2000e
   62. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-23 above as if

       set out in full herein.

   63. Plaintiff is a member of a protected class under Title VII.

   64. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

       because ofPlaintiffs gender and subjected the Plaintiff to gender-based animosity.

   65. Such discrimination was based upon the Plaintiffs gender in that Plaintiff would not have been

       the object of discrimination but for the fact that Plaintiff is female.

   66. Defendant's conduct complained of herein was willful and in disregard ofPlaintiff's protected

       rights. Defendant was aware that discrimination on the basis of gender was unlawful but acted

       in reckless disregard ofthe law.

   67. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

       possessed the authority to affect the terms, conditions, and privileges ofPlaintiffs employment

       with the Defendant.


                                                      11
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 16 of 35



   68. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

       and did so despite the knowledge of said employees engaging in discriminatory actions.

   69. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights, has

       been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

   70. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

       representatives, and the Defendant's failure to make prompt remedial action to prevent

       continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

      federal law.

   71. The actions of the Defendant and/or its agents was willful, wanton, and intentional, and with

       malice or reckless indifference to the Plaintiffs statutorily protected rights, thus entitling

      Plaintiff to damages in the form of compensatory and punitive damages pursuant to state and

      federal law, to punish the Defendant for its actions and to deter them, and others, from such

      action in the future.

   72. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

      damages as a result of Defendant's discriminatory practices unless and until this Honorable

      Court grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          a. Adjudge and decree that Defendant has violated Title VII, and have done so willfully,

              intentionally, and with reckless disregard for Plaintiffs rights;

          b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

             • employment practices described herein;

          c. Enter an award against Defendant and award Plaintiff compensatory damages for



                                                    12
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 17 of 35



              mental anguish, personal suffering, and loss of enjoyment of life;

          d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

             full benefits Plaintiff would have had Plaintiff not been discriminated against by

              Defendant, or in lieu ofreinstatement, award front pay;

          e. Award Plaintiff the costs ofthis action, together with a reasonable attorneys' fees; and

          f. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.



                                            JURY DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.



    Dated: April 27, 2021




                                                                   Respectfully submitted,

                                                                    /s/Peter M. Hoogerwoerd
                                                                  Peter M. Hoogerwoerd, Esq.
                                                                   Fla. Bar No.: 0188239
                                                                   Email: pmh@rgpattorneys.com
                                                                   Remer & Georges-Pierre, PLLC
                                                                  44 West Flagler Street, Suite 2200
                                                                   Miami, FL 33130
                                                                  (305)416-5000- Telephone
                                                                  (305)416-5005- Facsimile




                                                     13
FilingCase 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 18 of 35
       # 126030217  E-Filed 05/03/2021 12:34:15 PM
  Filing# 125704567 E-Filed 04/27/2021 03:56:15 PM



                                                                IN THE CIRCUIT COURT OF THE
                                                                16TH JUDICIAL CIRCUIT IN AND FOR
                                                                MONROE COUNTY, FLORIDA

           VANESSA SANCHEZ,                                    CASE NO.: '}._\ - Cf\ - \\\..- t>

                  Plaintiff,

           v.

           WESTCARE FOUNDATION, INC. ,
           a Foreign Not-for-Profit Corporation,

                  Defendant.



                                           SUMMONS IN A CIVIL CASE

           TO: WESTCARE FOUNDATION, INC. through its Registered Agent :

                                         BUS INESS FILINGS INCORPORATED
                                         1200 SOUTH PINE ISLAND ROAD
                                         PLANTATION, FL 33324

           YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF ' S ATTORNEY:

                                         PETER M. HOOGER WOERD, ESQ.
                                         REMER & GEORGES-PIERRE, PLLC.
                                         44 WEST FLAGLER STREET, SUITE 2200
                                         MIAMI , FL 33130

           an answer to the complaint which is herewith served upon you, within 20 days after service of this
           summons upon you, exclusive of the day of service. If you fail to do so , judgment by default will
           be taken against you for the relief demanded in the complaint. You must also file your answer with
           the Clerk of this Cou within a reasonable period of time after service.


                                                                      5- 3- 20ll
                                                               DATE




                    5/3/2021 12:34 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 1
FilingCase 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 19 of 35
       # 125704567  E-Filed 04/27/2021 03:56:15 PM


                                                                IN THE CIRCUIT COURT OF THE
                                                                16TH JUDICIAL CIRCUIT IN AND FOR
                                                                MONROE COUNTY, FLORIDA

        VANESSA SANCHEZ,                                        CASE NO.:

                  Plaintiff,

        v.

        WESTCARE FOUNDATION, INC.,
        a Foreign Not-for-Profit Corporation,

              Defendant.
        _________________________________/

                                                      COMPLAINT

                  Plaintiff, VANESSA SANCHEZ (“Plaintiff”), by and through the undersigned counsel,

        hereby sue Defendant, WESTCARE FOUNDATION, INC. (“Defendant”), a Foreign Not-for-

        Profit Corporation, and in support avers as follows:

                                              GENERAL ALLEGATIONS

        1. This is an action for declaratory and injunctive relief and damages pursuant to the Americans

             with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”); the Florida Civil Rights Act of 1992,

             Florida Statutes, § 760, et seq. ("FCRA"); Pregnancy Discrimination Act, as incorporated into

             Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e(k) (“PDA”); and Title VII of the

             Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”) to redress injuries

             resulting from Defendant’s unlawful, sexual and disability-based discriminatory treatment of

             Plaintiff and retaliation against Plaintiff.

        2. Plaintiff was at all times relevant to this action, and continues to be, a resident of Monroe

             County, Florida.




                                                            1


                       4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 1
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 20 of 35




   3. Defendant has a place of business in Monroe County, Florida – where Plaintiff worked for

      Defendant.

   4. Venue is proper in Monroe County, Florida because all of the actions that form the basis of this

      Complaint occurred within Monroe County, Florida and damages are due in Monroe County,

      Florida.

   5. Plaintiff is within a class of individuals protected by the ADA due to her physical impairments

      stemming from Plaintiff suffering from epileptic seizures.

   6. Plaintiff alleges causes of action for violations of the ADA as a result of Defendant’s adverse

      treatment, including but not limited to, denial of proper promotion opportunities.

   7. Defendant was a “person” and/or an “employer” pursuant to Title VII and the FCRA since it

      employs fifteen (15) or more employees for the applicable statutory period; and it is subject to

      the employment discrimination provisions of the applicable statute.

   8. At all times material hereto, Plaintiff was an “employee” within the meaning of Title VII and

      the FCRA.

   9. Plaintiff is a female individual who suffers from epileptic seizures and is a member of a class

      of persons protected from discrimination in her employment under Title VII and the FCRA.

   10. Plaintiff was an employee covered by the FCRA in that she was subjected to negative disparate

      treatment by his employer predicated on her disability stemming from epileptic seizures.

   11. Plaintiff alleges causes of action for violations of the FCRA as a result of Defendant’s adverse

      treatment, including but not limited to, denial of proper promotional opportunities.

   12. Plaintiff previously filed a timely charge of employment discrimination with the Equal

      Employment Opportunity Commission (EEOC), the agency which is responsible for

      investigating claims of employment discrimination.



                                                      2


                 4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 2
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 21 of 35




   13. All conditions precedent for the filing of this action before this Court have been previously

      met, including the exhaustion of all pertinent administrative procedures and remedies.

   14. Plaintiff has retained the undersigned counsel in order that Plaintiff’s rights and interests may

      be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorney’s

      fee.



                               FACTS COMMON TO ALL COUNTS

   15. Plaintiff was hired by Defendant as a “Client Advocate” on or about January 2015 at

      Defendant’s Key Largo location. Plaintiff’s duties included secretarial duties, keeping

      inventory of medicine at the facility, and assisting psychiatrists in their tasks.

   16. On or about July 2018, Plaintiff applied for the position of “Prevention Research Assistant”

      (“PRA position”) – a promotion within Defendant’s company. Plaintiff believed she was

      qualified for the position due to her certifications as a Medical Assistant and Surgical

      Technician.

   17. Plaintiff was pregnant on or about July 2018 and Defendant was aware previously of her

      afflictions with epileptic seizures.

   18. On or about August 2018, Plaintiff was informed by Defendant that she did not receive the

      promotion. Defendant provided no reason to Plaintiff on why Plaintiff was not picked for the

      PRA position.

   19. Plaintiff thought at the time that Defendant’s choice for the PRA position was puzzling.

      Defendant hired Julian Luis Costa (“Julian”), who was the son of Plaintiff’s supervision –

      Denise Costa (“Denise”). Julian was not only significantly less qualified for the position than

      Plaintiff, Julian was also arrested for drug possession prior to his hiring by Plaintiff.



                                                     3


               4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 3
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 22 of 35




   20. Julian’s past history with drugs is especially pertinent to Defendant because Defendant stores

      and administers controlled substances to its psychiatric patients it cares for in their facilities –

      including its facility in Key Largo.

   21. When Plaintiff came back to work from her pregnancy sometime after August 2018, Denise

      questioned Plaintiff about her pregnancy and whether Plaintiff had suffered any seizures while

      pregnant. This line of questioning was not initiated by Plaintiff and came as a shock to Plaintiff.

   22. On or about July 9, 2019, Plaintiff was informed by a co-worker – Laura Merrin – that the

      reason Plaintiff was not selected for the PRA position was due to her pregnancy at the time of

      application to the PRA position.

   23. In the almost five (5) years that Plaintiff has been employed by Defendant, Plaintiff has never

      been written-up by the Defendant and has performed her employment duties competently.



                                                COUNT I
                     Disability Discrimination in Violation of 42 U.S.C. § 12101
   24. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-23 of this

      complaint as if set out in full herein.

   25. Plaintiff is a member of a protected class under the ADA.

   26. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

      because of Plaintiff’s disability and subjected the Plaintiff to disability-based animosity.

   27. Such discrimination was based upon the Plaintiff’s disability in that Plaintiff would not have

      been the object of discrimination but for the fact that Plaintiff suffered injuries stemming from

      a scooter accident.

   28. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s protected

      rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

                                                     4


               4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 4
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 23 of 35




      Plaintiff’s disability was unlawful but acted in reckless disregard of the law.

   29. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

      possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s employment

      with the Defendant.

   30. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

      and did so despite the knowledge of said employees engaging in discriminatory actions.

   31. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights, has

      been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

   32. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

      representatives, and the Defendant’s failure to make prompt remedial action to prevent

      continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

      federal law.

   33. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with

      malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

      Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

      law, to punish the Defendant for its actions and to deter it, and others, from such action in the

      future.

   34. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

      damages as a result of Defendant’s discriminatory practices unless and until this Honorable

      Court grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          a. Adjudge and decree that Defendant has violated the ADA, and has done so willfully,

                intentionally, and with reckless disregard for Plaintiff’s rights;



                                                       5


                4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 5
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 24 of 35




          b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

              employment practices described herein;

          c. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

              full benefits Plaintiff would have had Plaintiff not been discriminated against by

              Defendant, or in lieu of reinstatement, award front pay;

          e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          f. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.



                                               COUNT II
                          Disability Discrimination in Violation of the FCRA
   35. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-23 above as if

      set out in full herein.

   36. Plaintiff is a member of a protected class under the FCRA.

   37. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

      because of Plaintiff’s disability and subjected the Plaintiff to disability-based animosity.

   38. Such discrimination was based upon the Plaintiff’s disability in that Plaintiff would not have

      been the object of discrimination but for the fact that Plaintiff suffered from epileptic seizures.

   39. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s protected

      rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

      Plaintiff’s disability was unlawful but acted in reckless disregard of the law.

                                                    6


               4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 6
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 25 of 35




   40. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

      possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s employment

      with the Defendant.

   41. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

      and did so despite the knowledge of said employees engaging in discriminatory actions.

   42. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights, has

      been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

   43. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

      representatives, and the Defendant’s failure to make prompt remedial action to prevent

      continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

      federal law.

   44. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with

      malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

      Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

      law, to punish the Defendant for its actions and to deter it, and others, from such action in the

      future.

   45. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

      damages as a result of Defendant’s discriminatory practices unless and until this Honorable

      Court grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          a. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

                intentionally, and with reckless disregard for Plaintiff’s rights;

          b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'



                                                       7


                4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 7
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 26 of 35




              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

              employment practices described herein;

          c. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

              full benefits Plaintiff would have had Plaintiff not been discriminated against by

              Defendant, or in lieu of reinstatement, award front pay;

          e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          f. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.



                                               COUNT III
                           Gender Discrimination in Violation of the FCRA
   46. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-23 above as if

      set out in full herein.

   47. Plaintiff is a member of a protected class under the FCRA.

   48. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

      because of Plaintiff’s gender and subjected the Plaintiff to gender-based animosity.

   49. Such discrimination was based upon the Plaintiff’s gender in that Plaintiff would not have been

      the object of discrimination but for the fact that Plaintiff is female.

   50. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s protected

      rights. Defendant was aware that discrimination on the basis of gender was unlawful but acted

      in reckless disregard of the law.

   51. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

                                                     8


               4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 8
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 27 of 35




      possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s employment

      with the Defendant.

   52. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

      and did so despite the knowledge of said employees engaging in discriminatory actions.

   53. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights, has

      been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

   54. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

      representatives, and the Defendant’s failure to make prompt remedial action to prevent

      continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

      federal law.

   55. The actions of the Defendant and/or its agents was willful, wanton, and intentional, and with

      malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

      Plaintiff to damages in the form of compensatory and punitive damages pursuant to state and

      federal law, to punish the Defendant for its actions and to deter them, and others, from such

      action in the future.

   56. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

      damages as a result of Defendant’s discriminatory practices unless and until this Honorable

      Court grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          a. Adjudge and decree that Defendant has violated the FCRA, and have done so willfully,

              intentionally, and with reckless disregard for Plaintiff’s rights;

          b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful



                                                     9


               4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 9
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 28 of 35




              employment practices described herein;

          c. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

              full benefits Plaintiff would have had Plaintiff not been discriminated against by

              Defendant, or in lieu of reinstatement, award front pay;

          e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          f. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.



                                               COUNT IV
                    Pregnancy Discrimination in Violation of 42 U.S.C. 2000e(k)
   57. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-23 above as if

      set out in full herein.

   58. Plaintiff is a member of a protected class under Title VII.

   59. By the conduct described above, Defendant engaged in unlawful employment practices and

      discriminated against Plaintiff on account of her pregnancy in violation of the Pregnancy

      Discrimination Act and Title VII.

   60. Defendant knew, or should have known, of the discrimination.

   61. As a result of Defendant's unlawful discrimination, Plaintiff has suffered and continues to

      suffer damages.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          a. Adjudge and decree that Defendant has violated the PDA and Title VII, and has done

              so willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

                                                    10


               4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 10
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 29 of 35




          b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

              employment practices described herein;

          c. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          d. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          e. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.



                                                COUNT V
                       Gender Discrimination in Violation of 42 U.S.C. § 2000e
   62. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-23 above as if

      set out in full herein.

   63. Plaintiff is a member of a protected class under Title VII.

   64. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

      because of Plaintiff’s gender and subjected the Plaintiff to gender-based animosity.

   65. Such discrimination was based upon the Plaintiff’s gender in that Plaintiff would not have been

      the object of discrimination but for the fact that Plaintiff is female.

   66. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s protected

      rights. Defendant was aware that discrimination on the basis of gender was unlawful but acted

      in reckless disregard of the law.

   67. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

      possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s employment

      with the Defendant.

                                                    11


              4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 11
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 30 of 35




   68. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

      and did so despite the knowledge of said employees engaging in discriminatory actions.

   69. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights, has

      been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

   70. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

      representatives, and the Defendant’s failure to make prompt remedial action to prevent

      continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

      federal law.

   71. The actions of the Defendant and/or its agents was willful, wanton, and intentional, and with

      malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

      Plaintiff to damages in the form of compensatory and punitive damages pursuant to state and

      federal law, to punish the Defendant for its actions and to deter them, and others, from such

      action in the future.

   72. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

      damages as a result of Defendant’s discriminatory practices unless and until this Honorable

      Court grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          a. Adjudge and decree that Defendant has violated Title VII, and have done so willfully,

              intentionally, and with reckless disregard for Plaintiff’s rights;

          b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

              employment practices described herein;

          c. Enter an award against Defendant and award Plaintiff compensatory damages for



                                                    12


               4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 12
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 31 of 35




              mental anguish, personal suffering, and loss of enjoyment of life;

          d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

              full benefits Plaintiff would have had Plaintiff not been discriminated against by

              Defendant, or in lieu of reinstatement, award front pay;

          e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          f. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.



                                            JURY DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.



    Dated: April 27, 2021




                                                                   Respectfully submitted,

                                                                   _/s/Peter M. Hoogerwoerd _
                                                                   Peter M. Hoogerwoerd, Esq.
                                                                   Fla. Bar No.: 0188239
                                                                   Email: pmh@rgpattorneys.com
                                                                   Remer & Georges-Pierre, PLLC
                                                                   44 West Flagler Street, Suite 2200
                                                                   Miami, FL 33130
                                                                   (305) 416-5000- Telephone
                                                                   (305) 416-5005- Facsimile




                                                     13


              4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 13
FilingCase 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 32 of 35
       # 125704567  E-Filed 04/27/2021 03:56:15 PM


                                                             IN THE CIRCUIT COURT OF THE
                                                             16TH JUDICIAL CIRCUIT IN AND FOR
                                                             MONROE COUNTY, FLORIDA

        VANESSA SANCHEZ,                                     CASE NO.:

               Plaintiff,

        v.

        WESTCARE FOUNDATION, INC.,
        a Foreign Not-for-Profit Corporation,

              Defendant.
        _________________________________/


                                        SUMMONS IN A CIVIL CASE

        TO: WESTCARE FOUNDATION, INC. through its Registered Agent:

                                      BUSINESS FILINGS INCORPORATED
                                      1200 SOUTH PINE ISLAND ROAD
                                      PLANTATION, FL 33324

         YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY:

                                      PETER M. HOOGERWOERD, ESQ.
                                      REMER & GEORGES-PIERRE, PLLC.
                                      44 WEST FLAGLER STREET, SUITE 2200
                                      MIAMI, FL 33130

        an answer to the complaint which is herewith served upon you, within 20 days after service of this
        summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will
        be taken against you for the relief demanded in the complaint. You must also file your answer with
        the Clerk of this Court within a reasonable period of time after service.


        _____________________________________                _________________________________
        CLERK                                                DATE

        _____________________________________
        (BY) DEPUTY CLERK




                    4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 1
FilingCase 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 33 of 35
       # 125704567  E-Filed 04/27/2021 03:56:15 PM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                            IN THE CIRCUIT COURT OF THE SIXTEENTH JUDICIAL CIRCUIT,
                                IN AND FOR MONROE COUNTY, FLORIDA

        VANESSA SANCHEZ
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       WESTCARE FOUNDATION, INC.
        Defendant



                II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ☐ $8,000 or less
        ☐ $8,001 - $30,000
        ☐ $30,001- $50,000
        ☐ $50,001- $75,000
        ☐ $75,001 - $100,000
        ☒ over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-

                      4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 1
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 34 of 35




   CIRCUIT CIVIL

   ☐ Condominium
   ☐ Contracts and indebtedness
   ☐ Eminent domain
   ☐ Auto negligence
   ☐ Negligence—other
         ☐ Business governance
         ☐ Business torts
         ☐ Environmental/Toxic tort
         ☐ Third party indemnification
         ☐ Construction defect
         ☐ Mass tort
         ☐ Negligent security
         ☐ Nursing home negligence
         ☐ Premises liability—commercial
         ☐ Premises liability—residential
   ☐ Products liability
   ☐   Real Property/Mortgage foreclosure
           ☐ Commercial foreclosure
           ☐ Homestead residential foreclosure
           ☐ Non-homestead residential foreclosure
           ☐ Other real property actions

   ☐Professional malpractice
         ☐ Malpractice—business
         ☐ Malpractice—medical
         ☐ Malpractice—other professional
   ☒ Other
         ☐ Antitrust/Trade regulation
         ☐ Business transactions
         ☐ Constitutional challenge—statute or ordinance
         ☐ Constitutional challenge—proposed amendment
         ☐ Corporate trusts
         ☒ Discrimination—employment or other
         ☐ Insurance claims
         ☐ Intellectual property
         ☐ Libel/Slander
         ☐ Shareholder derivative action
         ☐ Securities litigation
         ☐ Trade secrets
         ☐ Trust litigation


    COUNTY CIVIL

    ☐ Small Claims up to $8,000
    ☐ Civil
    ☐ Real property/Mortgage foreclosure
                                                     -2-

                4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 2
Case 4:21-cv-10054-KMM Document 1-2 Entered on FLSD Docket 05/28/2021 Page 35 of 35



    ☐ Replevins
    ☐ Evictions
          ☐ Residential Evictions
          ☐ Non-residential Evictions
    ☐ Other civil (non-monetary)

                                          COMPLEX BUSINESS COURT

   This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
   Administrative Order. Yes ☐ No ☒

            IV.   REMEDIES SOUGHT (check all that apply):
            ☒ Monetary;
            ☒ Nonmonetary declaratory or injunctive relief;
            ☒ Punitive

            V.     NUMBER OF CAUSES OF ACTION: [ ]
            (Specify)

              5

            VI.       IS THIS CASE A CLASS ACTION LAWSUIT?
                      ☐ yes
                      ☒ no

            VII.      HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                      ☒ no
                      ☐ yes If “yes,” list all related cases by name, case number, and court.


            VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                  ☒ yes
                  ☐ no

    I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
    my knowledge and belief, and that I have read and will comply with the requirements of
    Florida Rule of Judicial Administration 2.425.

    Signature: s/ Peter M Hoogerwoerd                       Fla. Bar # 188239
                   Attorney or party                                       (Bar # if attorney)

   Peter M Hoogerwoerd                               04/27/2021
    (type or print name)                             Date




                                                     -3-

                   4/27/2021 3:56 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 3
